Name: Commission Decision of 22 December 1980 establishing that the apparatus described as 'PAR-OMA system', consisting of 'intensifier detector head, model 1205 d', 'polychromator UV-VIS-NIR, model 1208', 'display, model 604', 'optical multichannel analyzer console, model 1205 A', 'scintillator for intensifier detector head, model 1205 D/019', may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  electronics and electrical engineering
 Date Published: 1980-12-31

 Avis juridique important|31980D134480/1344/EEC: Commission Decision of 22 December 1980 establishing that the apparatus described as 'PAR-OMA system', consisting of 'intensifier detector head, model 1205 d', 'polychromator UV-VIS-NIR, model 1208', 'display, model 604', 'optical multichannel analyzer console, model 1205 A', 'scintillator for intensifier detector head, model 1205 D/019', may be imported free of Common Customs Tariff duties Official Journal L 384 , 31/12/1980 P. 0010 - 0010COMMISSION DECISION of 22 December 1980 establishing that the apparatus described as "PAR - OMA system", consisting of "intensifier detector head, model 1205 D", "polychromator UV-VIS-NIR, model 1208", "display, model 604", "optical multichannel analyzer console, model 1205 A", "scintillator for intensifier detector head, model 1205 D/019", may be imported free of Common Customs Tariff duties (80/1344/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 5 July 1980, the Italian Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "PAR - OMA system", consisting of "intensifier detector head, model 1205 D", "polychromator UV-VIS-NIR, model 1208", "display, model 604", "optical multichannel analyzer console, model 1205 A", "scintillator for intensifier detector head, model 1205 D/019", to be used in research of the laser application techniques in fluid dynamics and in particular for the measurement of gaseous polluants in the atmosphere, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 December 1980, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is a multichannel analyzer; Whereas its objective technical characteristics, such as the rate of resolution of the optical analysis system, and the use to which it is put make it specially suited to scientific research ; whereas ; moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community ; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "PAR - OMA system", consisting of "intensifier detector head, model 1205 D", "polychromator UV-VIS-NIR, model 1208", "display, model 604", "optical multichannel analyzer console, model 1205 A", "scintillator for intensifier detector head, model 1205 D/019", which is the subject of an application by the Italian Government of 5 July 1980, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.